	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
                        	
    United	States	v.	Abdul	Malik	Abdul	Kareem	
                         	
                2:15-cr-00707-SRB	
                         	
                         	
                         	
                         	
               EXHIBIT	3	
   Drake Law, PLC                             4340 E. Indian School Rd., Ste. 21-113
                                              Phoenix, AZ 85018
                                              drakelawplc@gmail.com



                                   January 3, 2019

Joseph E. Koehler, AUSA
Kristen Brook, AUSA

         VIA: email joe.koehler@usdoj.gov, Kristen.brook@usdoj.gov

         RE:    USA v. Abdul Malik Abdul Kareem, 2:15-cr-00707-SRB

       Joe, I understand from our recent communications that you are still dealing
with the FBI in terms of your response to my September 6, 2018, request for further
disclosures. Kristin indicated in her September 10, 2018 message that in order to
give a “substantive and complete” response it might take a few weeks. We have
talked periodically since then and you have assured me that you and the FBI were
trying to resolve issues so you could respond to the request. You did so again today.
However, it has been almost four months and I have yet to receive anything.

       In my September 6 request I asked that you respond promptly so I could
raise any issues with the court. It would seem reasonable that you could resolve
internal issues regarding disclosure within four months’ time. The defense wants
the requested items and has given the government more than adequate time.

       Some of these disclosure issues seems out of your control and under FBI
control. It appears that much of what you produced this summer was redacted by
other individuals for other purposes, purposes not directly related to this case. That
concerns me. I know your character and efforts, Joe, but the fact that the FBI seems
in control of the evidence and disclosures is disquieting.

       Please advise me, in writing, within ten days regarding the status of your
response to my September 6, 2018 request for additional disclosures. I can work
with a partial response, an answer or response to some of the requests, but not the
lack of any response.

                              Respectfully,


                              Daniel R Drake, Esq.
                              DRAKE LAW, PLC
  cc. Dan Maynard
